Citation Nr: 0639077	
Decision Date: 12/15/06    Archive Date: 01/04/07

DOCKET NO.  05-06 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an increased evaluation for L4-5 degenerative 
joint disease with degenerative disc disease, with history of 
sciatica, status post fusion, currently rated as 20 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had over 25 years of active duty service ending 
with his retirement in April 1980.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in October 2003, 
a statement of the case was issued in December 2004, and a 
substantive appeal was received in January 2005.  A Board 
video conference hearing was held in January 2006.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is claiming that the severity of his service-
connected low back disability warrants a higher disability 
evaluation.  The veteran was afforded a VA examination in 
June 2004.  However, at the January 2006 Board hearing, the 
veteran testified that the severity of his service-connected 
back disability had increased since the June 2004 VA 
examination.  Subsequently, the veteran submitted an October 
2006 private MRI of his lumbar spine, which stated that his 
spinal stenosis at L2-3 had markedly worsened since the a 
pre-operative examination in December 2002.  While a new 
examination is not required simply because of the time which 
has passed since the last examination, VA's General Counsel 
has indicated that a new examination is appropriate when 
there is evidence of an increase in severity since the last 
examination.  VAOPGCPREC 11-95 (1995).  Thus, based on the 
veteran's hearing testimony and the October 2006 private MRI 
report, the Board finds that a new VA examination is 
necessary to determine the severity of the veteran's service-
connected low back disability. 

Moreover, although not entirely clear, review of the 
veteran's hearing testimony suggests that he may also have 
received  treatment for his low back disability from a 
private practitioner named Ferguson.  However, there does not 
appear to be an authorization to release medical records for 
this practitioner in the claims file.  The RO should request 
that the veteran submit a completed authorization form with 
contact information for Ferguson, or the pertinent medical 
records.  The Board finds that these records should be 
requested to fully meet the requirements of 38 C.F.R. 
§ 3.159(c)(1). 

Lastly, the Board also notes that during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet.App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for an increased rating, 
but he was not provided with notice of the type of evidence 
necessary to establish an effective date for the disability 
on appeal.  Since the Board is remanding this case on another 
matter, it is reasonable for the RO to give additional VCAA 
notice to comply with Dingess/Hartman.  

Accordingly, the case is hereby REMANDED for the following 
actions:

1.	The RO should send the veteran a 
corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. 
§ 3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish an effective date for the 
claim on appeal, as outlined by the Court 
in Dingess/Hartman v. Nicholson, 19 
Vet.App. 473 (2006).  

2.  The RO should contact the veteran to 
provide an authorization form for the 
release of medical records with contact 
information for any health care provider 
named Ferguson, or submit the records 
himself.  If the veteran provides an 
authorization form, the RO should take 
appropriate action to request copies of 
all medical records from Ferguson 
pertaining to the veteran's low back 
disability.  If these records are 
unavailable, it should be noted in the 
claims file. 

3.  The veteran should be scheduled for 
an examination to determine the extent of 
his service-connected low back 
disability.  The claims folder should be 
made available to the examiner for 
review.  The examiner should conduct 
range of motion testing and, to the 
extent possible, should indicate (in 
degrees) the point at which pain is 
elicited on range of motion testing.  The 
examiner should also offer an opinion as 
to the extent, if any, of additional 
functional loss due to incoordination, 
weakness and fatigue, including during 
flare-ups.  All clinical and special test 
findings should be clearly reported, and 
pertinent orthopedic and neurological 
findings should be reported to allow for 
application of both old and new rating 
criteria.  

4.  Thereafter, the RO should review the 
expanded record and determine if an 
increased rating for the veteran's 
service-connected low back disability is 
warranted.  The veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, unless, the maximum 
rating possible is assigned, the case 
should be returned to the Board for 
appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



